Blackford, J.
J.— Indictment for obstructing process. The indictment states that, on, &c., at, &c., one Lawson Wrink made affidavit before a certain justice of the peace, that a certain heifer had been feloniously stolen, &c.; that he believed the neifer was concealed in or about the premises of one Benjamin P. Tuell of said county, &e.; that the justice, on said affidavit, issued his certain warrant under his hand and seal, commonly called a search warrant, to one James Fislar then and there being a constable in and for the township of Grassy Fork in *369said county, by which warrant the constable was then and there commanded to enter into the premises of the said Benjamin P. T-uett, &c.; that Jesse Tuell, *jun., on, &c., at, &c., unlawfully obstructed the execution of said search warrant, &c.
II. O’Neal, for the State.
II. P. Thornton, for the defendant.
The Circuit Court, on motion of the defendant, quashed the indictment.
An indictment for obstructing the execution of a search warrant must show the warrant to be legal; and it must therefore show, that the warrant appeared upon its face to be founded on a sufficient affidavit. Such a warrant is not described here, and the indictment is consequently defective.
Per Curiam.—The judgment is affirmed.